DETAILED ACTION
Response to Amendment
This allowance is in response to a Terminal Disclaimer filed on 8/31/2022. 
Claims 1-20 were previously indicated as allowable over prior art.  The only remaining rejection was a double patenting rejection applied to all claims.  The rejection is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,310,256 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 7/8/2022 and 7/18/2022 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1–20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Fukumoto (US 2001/0054157, published 12/20/2001) teaches a firewall, acting as a proxy, assisting access authentication with an authentication server; Mukerji (US 10,270,794 B1, issued 4/23/2019) teaches monitoring network traffic to identify client requests and server responses; Brown (US 2013/0111543 A1, published 5/2/2013) teaches controlling authentication using an audit manager in an enterprise environment for user to resource authentication with a third-party authentication server; Saxman (US 2014/0026193 A1, published 1/23/2014) teaches receiving an access request from a shared device and determining authentication of user permission regarding the resource server and issuing a token for access.
However, Fukumoto, Mukerji, Brown, and Saxman do not anticipate or render obvious the combination set forth in the independent claims 1, 9, and 16, recited as “… in response to determining a first communication between a client and a resource server that includes a request to authenticate the client with the resource server, monitoring a second communication between the resource server and a control server to authenticate the client with the resource server; and in response to determining network traffic associated with a request from the client to access the resource server, performing further actions, including: monitoring the first communication for a portion of the first communication that is encrypted with a client key associated with the client, and wherein the client is provided an authentication token associated with the control server; monitoring the second communication for a request to access the resource server, wherein a portion of the second communication is encrypted with one or more of the client key or the authentication token, and wherein the control server provides an access token to the client that enables the client to access the resource server … .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494